UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1895


JTH TAX, INCORPORATED, d/b/a Liberty Tax Service,

                Plaintiff – Appellant,

          v.

SAM BOONE (Default Noted),

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cv-00069-JBF-FBS)


Submitted:   March 24, 2010                 Decided:   April 9, 2010


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Knowles, JTH TAX, INC., Virginia Beach, Virginia, for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          JTH   Tax,   Incorporated,   d/b/a   Liberty   Tax   Service,

appeals the district court’s orders awarding it $8,795.07 in

damages on its breach of franchise agreement claim, and denying

its Fed. R. Civ. P. 59(e) motion to alter or amend.            We have

reviewed the record and find no reversible error.         Accordingly,

we affirm the district court’s orders.         See JTH Tax, Inc. v.

Boone, No. 2:09-cv-00069-JBF-FBS (E.D. Va. filed June 29, 2009,

entered June 30, 2009; July 7, 2009).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                  2